IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


SHANNON MCGRATH,                             : No. 365 WAL 2016
                                             :
                    Respondent               :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Commonwealth Court
             v.                              :
                                             :
                                             :
BUREAU OF PROFESSIONAL AND                   :
OCCUPATIONAL AFFAIRS, STATE                  :
BOARD OF NURSING,                            :
                                             :
                    Petitioner               :


                                        ORDER



PER CURIAM

      AND NOW, this 13th day of February, 2017, the Petition for Allowance of Appeal

is GRANTED. The issues, as stated by the Petitioner, are:
   (1) Whether this Honorable Court should grant allocatur in a case of first
       impression in this Court and one of substantial public importance to
       consumer health and safety requiring prompt resolution involving the
       length of an automatic license suspension of a nurse licensee convicted of
       a drug felony where the Commonwealth Court incorrectly reversed its prior
       correct application of Section 1921(c) of the Statutory Construction Act
       and created a paradigm in which a nurse licensee may be suspended for
       as little as one day for the same conduct that bars a nurse applicant from
       obtaining a license for ten years?
   (2) Whether the Commonwealth Court erred in ignoring case law and the
       principles of statutory construction when it applied the rule of lenity to a
       statute that was no longer ambiguous under Packer’s interpretation?
   (3) Whether the Commonwealth Court erred in not applying the principle of
       stare decisis as Packer was not clearly contrary to the body of law?